Case:14-04170-MCF13 Doc#:38 Filed:06/17/19 Entered:06/17/19 15:48:20   Desc: Main
                           Document Page 1 of 3
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO


IN RE:                                       CASE NO.:14-04170-MCF
ALEIDA VICTORIA MALDONADO CAMACHO
                                             CHAPTER 13
XXX-XX-8785


        DEBTOR (S)



              STANDING CHAPTER 13 TRUSTEE’S REPORT OF DEBTOR(S) PLAN
       COMPLETION AND THE COMPLIANCE WITH § 1328 DISCHARGE REQUIREMENTS


 TO THE HONORABLE COURT:

     NOW COMES José R. Carrión, Standing Chapter 13 Trustee, and very
 respectfully reports:

     Debtor(s) has/have completed all payments under the confirmed or approved
 modified plan or has/have completed the payment of all allowed unsecured claims
 in full.

     Be advised that a Final Report & Account will be filed as soon as
 practicable as required by §§ 1302(b)(1) and 704(a)(9) to allow the Court to
 close the case pursuant to § 350(a) and Fed.R.Bankr.P. Rule 5009(a).

     Be advised that Section 1328(a) provides that after debtor’(s’) completion
 of plan the payments and her/his/their certification that there are no
 outstanding debts related to Domestic Support Obligations (DSO), the Court shall
 grant the debtor(s) a discharge of “all debts provided for by the plan…” after
 compliance with subsections (g)(1), (f) and (h).

          COMPLIANCE WITH § 1328(g)(1) & FED.R.BANKR.P. RULE 1007(b)(7)
                              [Instructional Course]

     Debtor(s) has/have filed with the court a certification of completing an
 instructional course concerning personal financial management, in compliance
 with § 1328(g)(1) and Fed.R.Bankr.P. Rule 1007(b)(7).

                  COMPLIANCE WITH § 1328(a) & LBR 3015-3(k)-(DSO)

     Debtor(s) is/are not required to file a certification in compliance with §
 1328(a) and LBR 3015-3(k), affirming that there are no outstanding support
 obligations debt.
Case:14-04170-MCF13 Doc#:38 Filed:06/17/19 Entered:06/17/19 15:48:20      Desc: Main
Trustee's Report on Debtor(s) Plan Completion...                                Page 2
                           Document Page 2 of 3


                     COMPLIANCE WITH § 1328(f) - (PRIOR DISCHARGES)

    According to the case record the debtor(s) has/have not received a discharge
under Chapters 7, 11, or 12 during the 4-year period preceding this case
petition date.

              COMPLIANCE WITH § 1328(h) & FED.R.BANKR.P. RULE 1007(b)(8)

    Section 522(q)(1) is not applicable, not withstanding Debtor(s) claimed
exemptions under local law, pursuant to § 522(b)(2), they did not exceed
aggregate limits described in § 522(q)(1).

    Upon information and believe there is/are no pending proceeding(s) in which
the debtor(s) may be found guilty of a felony of the kind described in § 522(q)
(1)(A) or liable for a debt of the kind described in § 522(q)(1)(B).


                                           CONCLUSION

    The above described would support a Court’s finding, after notice and a
hearing held 10 days prior to entering the order [11 USC § 1328(h)], that
debtor(s) is/are entitled to a Chapter 13 Discharge.

    WHEREFORE the Standing Chapter 13 Trustee respectfully submits the
information in this Report for the Court’s consideration in granting or not a
Chapter 13 Discharge to the debtor(s) in this case.

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a copy of
this motion has been served on the same date it is filed to:the DEBTOR(s) and to
all parties in interest by first class mail to their address of record, and also
to her/his/their attorney by first class mail, if not a ECFS register user.


     In San Juan, Puerto Rico this June 17, 2019.


                                                    /s/ Jose R. Carrion

                                                    JOSE R. CARRION CHAPTER 13 TRUSTEE
                                                    PO Box 9023884, San Juan, PR 00902
                                                    Tel (787)977-3535 FAX (787)977-3550
         Case:14-04170-MCF13 Doc#:38 Filed:06/17/19 Entered:06/17/19 15:48:20    Desc: Main
14-04170-MCF                     CERTIFICATE
                                     DocumentOF MAILING
                                                Page 3 of 3
The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:

JOSE R. CARRION                                  MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION             US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                               300 RECINTO SUR ST., SUITE 109
                                                 OLD SAN JUAN, PR 00901

ROBERTO FIGUEROA CARRASQUILLO*                   ALEIDA VICTORIA MALDONADO CAMACHO
PO BOX 186                                       HC 3 BOX 36170
CAGUAS, PR 00726-0186                            CAGUAS, PR 00725-9701

ALTAIR OH XIII LLC                               JEFFERSON CAPITAL SYSTEMS LLC
C/O WEINSTEIN AND RILEY PS                       PO BOX 772813
PO BOX 3978                                      CHICAGO, IL 60677-2813
SEATTLE, WA 98124-3978

JEFFERSON CAPITAL SYSTEMS LLC                    JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 772813                                    PO BOX 772813
CHICAGO, IL 60677-2813                           CHICAGO, IL 60677-2813


FIRST BANK                                       BANCO POPULAR DE PUERTO RICO
CONSUMER SERVICE CENTER                          BANKRUPTCY DEPARTMENT
BANKRUPTCY DIVISION (CODE 248)                   PO BOX 366818
PO BOX 9146                                      SAN JUAN, PR 00936
SAN JUAN, PR 00908-0146
SYNCHRONY BANK                                   HOME DEPOT
C/O PRA RECEIVABLES MANAGEMENT LLC               PO BOX 6497
PO BOX 41031                                     SIOUX FALLS, SD   57117-6497
NORFOLK, VA 23541

PRA RECEIVABLES MANAGEMENT LLC                   DEPARTMENT OF TREASURY
PORTFOLIO RECOVERY ASSOCIATES LLC                SECTION OF BANKRUPTCY 424 OFFICE
PO BOX 12914                                     PO BOX 9024140
NORFOLK, VA 23541                                SAN JUAN, PR 00902-4140

DEPARTMENT OF TREASURY                           DEPARTMENT OF TREASURY
SECTION OF BANKRUPTCY 424 OFFICE                 SECTION OF BANKRUPTCY 424 OFFICE
PO BOX 9024140                                   PO BOX 9024140
SAN JUAN, PR 00902-4140                          SAN JUAN, PR 00902-4140

DEPARTMENT OF TREASURY
SECTION OF BANKRUPTCY 424 OFFICE
PO BOX 9024140
SAN JUAN, PR 00902-4140

DATED:     June 17, 2019                          GENESIS RIVERA
                                                  OFFICE OF THE CHAPTER 13 TRUSTEE
